DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the response to this Office Action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2014/0184671 A1 to Lee (hereinafter "Lee") in view of U.S. Patent Application Publication 2016/0247432 A1 to Hu et al. (hereinafter "Hu"), and further in view of U.S. Patent Application Publication 2008/0284794 A1 to Wang et al. (hereinafter "Wang").
Regarding Claim 1, Lee teaches a Mura correction driver comprising: a Mura memory configured to store Mura correction data including a position value of a Mura block for a display panel and coefficient values for the Mura block (Figs. 1, 3, 11; Para. 50-65, 101 of Lee; distribution of the brightness data (i.e., a brightness distribution) may be represented with locations and brightness values for a plurality of pixels aligned in one direction of the display panel 110 (e.g., an x direction, a y direction, or a z direction)… optical compensation system 1000 according to the current embodiment may prevent generation of a mura defect by optically compensating for the defect pixels. The imaging unit 200 may capture the image of the display panel 110 displaying a uniform grayscale, and the compensation data generation unit 300 may generate compensation data, for example, DPI and CPM, based on brightness data of the display panel 110, which is obtained by using the captured image, and may provide the compensation data, such as, defect pixel information (DPI) and compensation parameters (CPM), to the display driving circuit 120… Information regarding the defect pixels may be indexed and may be generated as defect pixel information DPI. For example, the defect pixel information DPI may include indices individually representing whether a plurality of pixels have defects. The defect pixel information DPI may be compressed by using various coding methods… storage unit 11 stores the defect pixel information DPI and the compensation parameters CPM provided from the compensation data generation unit 300 illustrated in FIG. 1).
Lee does not explicitly disclose a Mura correction unit configured to receive display data and the Mura correction data, set first display data corresponding to the position value of the Mura block, as a first input value of a quadratic Mura correction equation to which the coefficient values of the Mura block are applied, generate a solution of the Mura correction equation corresponding to the first input value, as first correction display data for the first display data, and output the display data including the position value of the Mura block and the first correction display data, wherein the Mura memory stores the coefficient values for correcting a measurement value of the Mura block for each gray level to an average pixel brightness value of the display panel.
However, Hu teaches a Mura correction unit configured to receive display data and Mura correction data, set first display data corresponding to the position value of a Mura block, as a first input value of a Mura correction equation to which coefficient values of the Mura block are applied, generate a solution of the Mura correction equation corresponding to the first input value, as first correction display data for the first display data, and output the display data including the position value of the Mura block and the first correction display data (Figs. 1-4; Para. 38-51, 63-68 of Hu; multinomial coefficients corresponding to each of the first sub-areas 1 are pre-stored, and then are called in processing each of the first sub-areas 1 one by one. After that, multinomial coefficients of different first sub-areas 1 are substituted into a general formula of the multinomial provided by the second preset rule, thereby obtaining a multinomial with respect to each of the first sub-areas. The multinomial coefficient of each of the first sub-areas 1 can be stored in the form of a table in a hardware structure, which is used for the obtaining of the compensation value of gray scale, for ease of being called, and for preventing the occurrence of non-correspondence between the first sub-area 1 and the multinomial coefficient when they are called. The highest degree of the multinomial can be selected based upon actual situation. In the present embodiment, the multinomial is preferably a four-order multinomial, and the multinomial coefficient is usually kept the fourth decimal place for reducing compensation errors… As shown in FIG. 4, with respect to the first matrix as shown in FIG. 3, a fitting surface is established. The fitting surface conforms to the second preset rule, namely, the general formula of a multinomial. Regarding the first matrix with eight rows and eight columns as shown in FIG. 3, since the four-order multinomial requires less calculation, and has a better fitting effect, the present embodiment adopts preferably a four-order multinomial).
Therefore, at the time when the invention was filed, it would have been obvious to a person of ordinary skill in the art to include a Mura correction unit configured to receive display data and the Mura correction data, set first display data corresponding to the position value of the Mura block, as a first input value of a quadratic Mura correction equation to which the coefficient values of the Mura block are applied, generate a solution of the Mura correction equation corresponding to the first input value, as first correction display data for the first display data, and output the display data including the position value of the Mura block and the first correction display data using the teachings of Hu to modify the driver taught by Lee. The motivation to combine these analogous arts would have been to advantageously provide a method for obtaining compensation value of gray scale of a pixel so as to decrease the storage space of the mura processing structure (Para. 5, 17 of Hu).
The combination of Lee and Hu does not explicitly disclose that the Mura memory 
However, Wang teaches memory that stores coefficient values for correcting a measurement value of a Mura block for each gray level to an average pixel brightness value of a display panel (Figs. 1-3; Para. 27-41 of Wang; mura compensation coefficient sets stored in the memory 112 are generated by a coefficient generator 118. The coefficient generator 118 comprises a plurality of sensing units (120) sensing the illumination of the pixels, an average brightness measuring instrument 122, and a processing unit 124… sensed data of all pixels (126) and the average brightness (128) are inputted to the processing unit 124. The processing unit 124 transforms the sensed data into brightness data (quantified by nits) based on the average brightness).
Therefore, at the time when the invention was filed, it would have been obvious to a person of ordinary skill in the art to include that the Mura memory stores the coefficient values for correcting a measurement value of the Mura block for each gray level to an average pixel brightness value of the display panel using the teachings of Wang to modify the driver taught by the combination of Lee and Hu. The motivation to combine these analogous arts would have been to advantageously provide a method wherein the mura defect is considerably reduced when compared to conventional methods and when driving the pixels by the mura-eliminated gray levels (Para. 12 of Wang).


Allowable Subject Matter
Claims 11-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
None of the references, either singularly or in combination, teach or fairly suggest a Mura correction driver comprising: a Mura memory configured to store Mura correction data including a position value of a Mura block for a display panel and coefficient values for the Mura block; a display brightness value control unit configured to receive a control signal for display brightness value control, and provide a control value corresponding to the control signal; a Mura correction equation setting circuit configured to receive the Mura correction data, and set a Mura correction equation for a first input vale, by applying the coefficient values of the Mura block; an input value adjustment circuit configured to set a third input value by calculating the first input value and the control value, and change the Mura correction equation into an equation for the third input value; and a correction output circuit configured to generate a solution of the Mura correction equation corresponding to the third input value as first display data corresponding to the position value of the Mura block among display data is inputted as the first input value, as first correction display data for the first display data, and output the display data including the position value of the Mura block and the first correction display data.

Examiner notes that each and every limitation working together in concert realizes the current claimed invention’s novelty.  No single limitation alone accomplishes the allowability of .  

Claims 2-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
None of the references, either singularly or in combination, teach or fairly suggest the Mura correction driver, wherein the Mura memory, stores the position value of the Mura block which is determined to have Mura as a result of determining a brightness value in a block unit of a detection image for each gray level of the display panel, and stores the coefficient values of coefficients of the Mura correction equation for correcting the measurement value of the Mura block for each gray level to the average pixel brightness value of the display panel by using the Mura correction equation.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments have been fully considered but are believed to be answered by and therefore moot in view of new grounds of rejection presented above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK SARMA whose telephone number is (571)272-9887.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/ABHISHEK SARMA/
Primary Examiner, Art Unit 2622